UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-35413 GREENWAY MEDICAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 58-2412516 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 121 Greenway Boulevard Carrollton, GA (Address of Principal Executive Offices) (Zip Code) (770) 836-3100 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler o AcceleratedFiler o Non-Accelerated Filer x(Do not check if a smaller reporting company) SmallerReportingCompany o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox There were 29,077,612 shares of the registrant’s common stock outstanding as of May 7, 2012. GREENWAY MEDICAL TECHNOLOGIES, INC. FORM 10-Q For The Quarterly Period Ended March 31, 2012 INDEX PART I.FINANCIAL INFORMATION Item 1. Condensed Financial Statements (unaudited) 1 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II.OTHER INFORMATION Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 16 Item 4. Mine Safety Disclosures 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Greenway Medical Technologies, Inc. Condensed Balance Sheets (Amounts in thousands, except share amounts and per share data) (Unaudited) March 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of $719 and $585 allowance for doubtfulaccounts at March 31, 2012 and June 30, 2011 (unaudited), respectively Inventory Prepaids and other current assets Deferred tax assets Total current assets Property and equipment, net Acquired intangibles, net - Software development cost, net Deferred tax assets - noncurrent Goodwill - Other assets 40 40 Total assets $ $ Liabilities and shareholders’ equity(deficit) Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Total current liabilities Obligation for purchased technology Commitments and contingencies(Note 11) Convertible preferred stock, at fair value Series A - Issued and outstanding 3,333,333 shares at June30, 2011 (cumulative liquidation preference$35,073) - Series B - Issued and outstanding 4,631,579 shares at June30, 2011 (cumulative liquidation preference$31,425) - Shareholders’ equity (deficit): Common stock 3 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity (deficit) ) Total liabilities, convertible preferred stock and shareholders’ equity (deficit) $ $ The accompanying notes are an integral part of these condensedfinancial statements 1 Greenway Medical Technologies, Inc. Condensed Statements of Operations (Amounts in thousands, except share amounts and per share data) (Unaudited) Three Months Ended Nine Months Ended March 31, March 31, March 31, March 31, Revenue: System sales $ Training and consulting services Support services Electronic data interchange and business services Total revenue Cost of revenue: System sales Training and consulting services Support services Electronic data interchange and business services Total cost of revenue Gross profit Operating expenses: Sales, general and administrative Research and development Total operating expenses Operating income (loss) ) ) Interest income (expense), net 50 8 42 33 Other (expense), net 65 ) ) ) Income (loss) before provision for income taxes ) ) Provision (benefit) for income taxes ) ) Net income Preferred stock dividends and accretion - ) ) Income (loss) available to common shareholders $ ) Per share data: Net income (loss) per share available to common shareholders: Basic $ ) Diluted $ ) Weighted average number of common shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed financial statements 2 Greenway Medical Technologies, Inc. Condensed Statements of Cash Flows (Amounts in thousands) (Unaudited) Nine Months Ended March 31, March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Net stock compensation expense Deferred income tax provision (benefit) ) Depreciation and amortization Provision for bad debts Reduction in obligation for acquired technology ) - Changes in current assets and liabilities: Accounts receivable ) ) Inventory ) ) Prepaids and other current assets ) ) Accounts payable and accrued liabilities Deferred revenue Net cash provided by operating activities Cash flows from investing activities: Purchase of short-term investments ) ) Sales of short-term investments - Purchases of property and equipment ) ) Business combination to acquire technology and other assets ) - Capitalized software development cost ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on capital leases - ) Payments on obligation for acquired technology ) - Proceeds from exercise of stock options and warrants Payments in connection with preferred stock conversion ) - Sale of common stock, net of issue costs and expenses - Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Cash paid for interest $
